DETAILED ACTION
The following is Non-Final Office Action on the merits in response to Applicant’s Remarks filed on 10/21/2022. Applicant’s election without traverse of Group I (claims 21-36) in the reply filed on 10/21/2022 is acknowledged. Thus, claims 41-42 (Group 2) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 21-36 have been examined on the merits below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a method. Thus, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities  in the form of a fundamental economic practice, namely managamenet and disposition of assets.  Looking at independent claim 21, the abstract idea is defined by the elements of:
obtaining and storing more than a thousand scanned documents, each having unstructured content describing one or more conveyances of interest in real property; 
extracting a plurality of structured conveyance records from at least some of the thousand scanned documents; 
obtaining and storing an ownership flow of an interest in real property described by at least some of the plurality of structured conveyance records, the ownership flow including a conveyance graph; 
receiving a request to view the ownership flow, the request identifying the interest in real property; 
authenticating the client by validating login credentials and permitted levels of access;
applying ownership graph rules to the ownership flow to identify conveyances in the ownership flow that violate one or more of the ownership graph rules; 
sending instructions to display the ownership flow with an indication of a conveyance violating one or more of the ownership graph rules; 
receiving a command to edit the ownership flow to comply with the violated one or more of the ownership graph rules;
in response to the command, storing an updated ownership flow reflecting the edit; 
after storing the updated ownership flow, receiving another request to view the ownership flow; and 
sending instructions to display the updated ownership flow reflecting the edit.
The above limitations are reciting a method of organizing human activity because the claim is reciting concepts related to the processing and managing of conveyance records which record transactions between people. This concept relates to both fundamental economic practices, as well as legal interactions. Specifically, the process of organizing and managing conveyance records has been done for years by county real property offices. Real property records are maintained and digitized and validated when disputes regarding ownership arise. Further, the claims relate to validation of conveyance records using the graph rules. This is considered to be a legal interaction conveyance records relate to a sales contract. 
The additional elements of claim 21 amount to:
one or more processors and a client computing device.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional limitations do not amount to more than an instruction for one to practice the abstract idea using a computer (MPEP 2106.05(f)). The claims recite generic computer functions that are well-understood, routine, and conventional activities previously known to the industry. These computers (one or more processors and a client computing device) are recited at a high level of generality and add no more to the claimed invention than the components that perform basic functions routinely provided by a general purpose computer.
Therefore, because the abstract idea is not integrated into a practical application, the claims is/are found to be directed to the abstract idea identified by the examiner. 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The recitation to computer implementation (one or more processors, a client computing device) does not amount to more than simply instructing one to practice the abstract idea by using a computing device to perform steps that define the abstract idea. This does not provide significantly more to the claim, see MPEP 2106.05(f). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further analysis is required. 
For claims 3, 10 and 16, the recitation of wherein the triggering event is a death of the benefactor, and wherein the executable code further comprises instruction code configured to cause the one or more processors to create a subaccount for receiving assets from the main account to pay for funeral related expenses of the benefactor is considered to be reciting the same abstract idea that was found for claims 1,8,  and 14, for the same reasons set forth by the examiner for the independent claims. These limitations are just serving to further define the same abstract idea. The fact that the processor is configured to perform the claimed limitation is an additional limitation that is instructing one to implement the abstract idea using computers, as has already been addressed by the examiner for other limitations. See MPEP 2106.05(f). Nothing is claimed that appears to provide a practical application of the abstract idea and/or that amounts to significantly more.
For claims the dependent claims, the limitations recited are considered to be reciting the same abstract idea that was found for claims 21. These limitations are just serving to further define the same abstract idea. The fact that the “one or more processors” is configured to perform the claimed limitations is merely an additional limitation that is instructing one to implement the abstract idea using computers, as has already been addressed by the examiner for other limitations. See MPEP 2106.05(f). Nothing is claimed that appears to provide a practical application of the abstract idea and/or that amounts to significantly more.
For claim 26, the applicant recites the further step of obtaining, with the one or more processors, a training set of conveyance records. . . and training, with one or more processors, at least in part, a language processing model based on the training set. The machine learning models are recited at a high level of generality and similarly described in generic terms in Applicant’s Specification. Specifically, in paragraph 70, Applicant describes:
 training a given language processing model may be based on a combination of machine-learning algorithms and hand-coded rules. For example, a training set for a language processing model may include features that are based on hand-coded rules and weights that are learned based on training data.

Therefore, the additional elements in claim 26 are invoked as a tool to perform generic computer functions by “obtaining and training” at a high level of generality, which when considered as a whole, fail to integrate the abstract idea into a practical application because those additional elements impose no meaningful limit on the judicial exception. 
For claim 30, the applicant recites a mobile device that senses geolocations. Applicant’s specification describes the mobile device at a high level of generality and is considered to be  merely a tool to perform generic computer functions of sensing geolocations, which when considered as a whole, fails to integrate the abstract idea into a practical application because those additional elements impose no meaningful limit on the judicial exception. 
Thus, claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea that has not been integrated into a practical application and that does not recite significantly more.

	Examiner’s comment regarding prior art:

The prior art of record neither anticipates nor fairly and reasonably teaches a method for processing conveyance records obtained from repositories of unstructured data in county land offices comprising:
obtaining and storing, with one or more processors, more than a thousand scanned documents, each having unstructured content describing one or more conveyances of interest in real property; extracting, with one or more processors, a plurality of structured conveyance records from at least some of the thousand scanned documents; obtaining and storing, with one or more processors, an ownership flow of an interest in real property described by at least some of the plurality of structured conveyance records, the ownership flow including a conveyance graph; receiving, from a client computing device, with one or more processors, a request to view the ownership flow, the request identifying the interest in real property; authenticating the client by validating login credentials and permitted levels of access; applying, with one or more processors, ownership graph rules to the ownership flow to identify conveyances in the ownership flow that violate one or more of the ownership graph rules; sending, to the client computing device, with one or more processors, instructions to display the ownership flow with an indication of a conveyance violating one or more of the ownership graph rules; receiving, from the client device, with one or more processors, a command to edit the ownership flow to comply with the violated one or more of the ownership graph rules; in response to the command, with one or more processors, storing an updated ownership flow reflecting the edit; after storing the updated ownership flow, receiving, with one or more processors, another request to view the ownership flow; and sending, with one or more processors, instructions to display the updated ownership flow reflecting the edit.
The closest applicable prior art of record is as follows:
 Beres et al., (2005/0210048), which describes improved systems and methods for searching property records and creating and maintaining databases related thereto. Beres describes the obtaining and storing of documents, processing those documents to create grouping and indexes, receiving search requests for the organized documents and outputting the document based on the search request. While Beres teaches a similar concept, Beres does not specifically teach 
obtaining and storing, with one or more processors, an ownership flow of an interest in real property described by at least some of the plurality of structured conveyance records, the ownership flow including a conveyance graph; receiving, from a client computing device, with one or more processors, a request to view the ownership flow, the request identifying the interest in real property; authenticating the client by validating login credentials and permitted levels of access; applying, with one or more processors, ownership graph rules to the ownership flow to identify conveyances in the ownership flow that violate one or more of the ownership graph rules; sending, to the client computing device, with one or more processors, instructions to display the ownership flow with an indication of a conveyance violating one or more of the ownership graph rules; receiving, from the client device, with one or more processors, a command to edit the ownership flow to comply with the violated one or more of the ownership graph rules; in response to the command, with one or more processors, storing an updated ownership flow reflecting the edit; after storing the updated ownership flow, receiving, with one or more processors, another request to view the ownership flow; and sending, with one or more processors, instructions to display the updated ownership flow reflecting the edit.
Agnew (8,209,265), which teaches a database storing searchable property records including conveyance information and mineral rights data. 
Burgin et al., (US 2015/0113374), which describes a system and method for updating attribute maps. Specifically, Burgin describes automatically updating an attribute map, contract provisions (or rights and obligations), data of owners or other related parties, surface features, topology, geologic data or any other relevant data, into a virtual single uniform database, for ease of analysis, report generation or geographic display on a virtual map.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/            Primary Examiner, Art Unit 3689